                                                                                    5/6/2021
1                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,
3
                    Plaintiff,
4
             v.                                          Case No. 2:20-mj-1098-VCF
5
     ALAN RAY,                                           FINDINGS AND ORDER
6
                    Defendant.
7

8            Based on the pending Stipulation between the defense and the government, and good

9    cause appearing therefore, the Court hereby finds that:

10           1.     The parties desire to continue the preliminary hearing to facilitate pre-

11   indictment resolution, and the government has provided defense counsel with limited Rule

12   16 discovery for that purpose. The parties are in active plea negotiations and require more

13   time to resolve this matter pre-indictment. The Court finds good cause to continue the

14   hearing to allow the parties to reach a pre-indictment resolution.

15           2.     Both counsel for defendant and counsel for the government agree to the

16   continuance.

17           3.     Defendant is in custody and agrees to the continuance.

18           4.     The continuance is not sought for the purposes of delay, but to allow the

19   parties to thoroughly vet the case and reach an agreement as to the final resolution of this

20   case.

21           5.     Denial of this request could result in a miscarriage of justice, and the ends of

22   justice served by granting this request outweigh the best interest of the public and the

23   defendants in a speedy trial.

24
                                                 3
1           6.      The additional time requested by this stipulation is excludable in computing

2    the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

3    § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

4           THEREFORE, IT IS HEREBY ORDERED that the preliminary hearing in the

5    above-captioned matter, previously scheduled for May 10, 2021, at 4:00 p.m., be vacated

6    and continued to _________________________,          at _______.
                      August 9, 2021 at 4:00 pm in LV Courtroom 3D before Magistrate Judge Cam Ferenbach.

                             6th
7           DATED this _____ day of May, 2021.

8

9                                                  _______________________________________
                                                    HONORABLE CAM FERENBACH
10                                                  UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                    4
